Exhibit 10.46

August 18, 2009

Mr. Todd Spartz

158 Tillman Avenue

San Jose, CA 95126

Dear Todd:

On behalf of Selectica, Inc. (the “Company”), I am pleased to offer you
employment on the following terms and conditions:

1. Position: Your initial title will be Chief Financial Officer and you will be
employed as a regular, full-time employee reporting directly to the Office of
the CEO. While you render services to the Company, you will not engage in any
other employment, consulting or other business activity (whether full-time or
part-time) that would create a conflict of interest with the Company. By signing
this letter agreement, you confirm to the Company that you have no contractual
commitments or other legal obligations that would prohibit you from performing
your duties for the Company.

2. Salary: The Company will pay you a starting salary at the rate of $220,000
per year, payable in accordance with the Company’s standard payroll schedule.
This salary will be subject to adjustment pursuant to the Company’s employee
compensation policies in effect from time to time. In addition, you will be
eligible to be considered for an incentive bonus for each fiscal year of the
Company. The bonus (if any) will be awarded based on objective or subjective
criteria established by the Company’s Office of the CEO and approved by the
Company’s Board of Directors. Your target bonus will be equal to 30% of your
annual base salary. Any bonus for the fiscal year in which your employment
begins will be prorated, based on the number of days you are employed by the
Company during that fiscal year. Any bonus for a given fiscal year will be paid
within 2 1/2 months after the close of that fiscal year, but only if you are
still employed by the Company at the time of payment. The determinations of the
Company’s Board of Directors with respect to your bonus will be final and
binding. With respect to the current fiscal year (FY10), you can expect to be
paid at least 50% of your bonus, but only if you are still employed by the
Company at the time of payment.

3. Restricted Stock Units: You will receive 200,000 restricted stock units
representing shares of the Company’s Common Stock (the “Units”). You will vest
in 25% of the Units after completing 12 months of continuous service, and the
remaining balance will vest in quarterly installments over the next 36 months of
continuous service. The Units will be settled on the earliest Permissible
Trading Day after they vest. In addition, 100% of the Units will vest and be
settled immediately if the Company is subject to a Change in Control, as defined
in Company’s 1999 Equity Incentive Plan (the “EIP”). The grant of the Units will
be subject to the other terms and conditions set forth in the EIP and the
Company’s form of Stock Unit Agreement. A



--------------------------------------------------------------------------------

“Permissible Trading Day” is a day on which you are able to sell shares of the
Company’s Common Stock in a public market without violating applicable laws or
Company policies, as defined more specifically in your Stock Unit Agreement.
Additionally, based upon certain Performance based criterion subject to the
approval of the Company’s Board of Directors or its Compensation Committee, you
will receive 200,000 restricted stock units representing shares of the Company’s
Common Stock (the “Units”) subject to the identical terms (except for 4 year
vesting) as described above.

4. Benefits: You will be entitled to receive employee benefits, including PTO
and holidays, under the Company’s standard employee benefits program, as it may
be amended from time to time. Your eligibility to receive employee benefits will
be subject in each case to the generally applicable terms and conditions of the
benefit plan in question and to the determinations of any person or committee
administering such plan.

5. Severance Benefits:

General. If the Company terminates your employment for any reason other than
Cause or Permanent Disability and a Separation occurs, then you will be entitled
to the benefits described in this Section 5.1 However, this Section 5 will not
apply unless you (i) have returned all Company property in your possession,
(ii) have resigned as a member of the Boards of Directors of the Company and all
of its subsidiaries, to the extent applicable, and (iii) have executed a general
release of all claims that you may have against the Company or persons
affiliated with the Company. The release must be in the form prescribed by the
Company, without alterations. You must execute and return the release on or
before the date specified by the Company in the prescribed form (the “Release
Deadline”). The Release Deadline will in no event be later than 60 days after
your Separation. If you fail to return the release on or before the Release
Deadline, or if you revoke the release, then you will not be entitled to the
benefits described in this Section 5.

Salary Continuation. If the Company terminates your employment for any reason
other than Cause or Permanent Disability and a Separation occurs, then the
Company will continue to pay your base salary for a period of three (3) months
after your Separation. Your base salary will be paid at the rate in effect at
the time of your Separation and in accordance with the Company’s standard
payroll procedures. The salary continuation payments will commence within 30
days after the Release Deadline and, once they commence, will be retroactive to
the date of your Separation. This Agreement also provides for continuation of
your base salary and health benefits for nine (9) months should your employment
terminate for any reason within twelve (12) months after the Company is subject
to a Change in Control.

COBRA. If the Company terminates your employment for any reason other than Cause
or Permanent Disability, a Separation occurs, and you elect to continue your
health insurance coverage under the Consolidated Omnibus Budget Reconciliation
Act (“COBRA”) following your Separation, then the Company will pay the same
portion of your monthly premium under COBRA as it pays for active employees
until the earliest of (i) the close of the three-month period following your
Separation, (ii) the expiration of your continuation coverage under COBRA or
(iii) the date when you become eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment.

 

1

Several capitalized terms are defined in Section 8.



--------------------------------------------------------------------------------

Accelerated Vesting. If the Company is subject to a Change in Control, then 100%
of the Restricted Shares, regardless of the vesting schedule will become vested,
provided you remain employed by the Company at the time of the Change in
Control.

6. Tax Matters:

(a) Withholding. All forms of compensation referred to in this letter agreement
are subject to reduction to reflect applicable withholding and payroll taxes and
other deductions required by law.

(b) Section 409A. For purposes of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), each salary continuation payment under
Section 5(b) is hereby designated as a separate payment. If the Company
determines that you are a “specified employee” under Section 409A(a)(2)(B)(i) of
the Code at the time of your Separation, then (i) the salary continuation
payments under Section 5(b), to the extent that they are subject to Section 409A
of the Code, will commence during the seventh month after your Separation and
(ii) the installments that otherwise would have been paid during the first six
months after your Separation will be paid in a lump sum when the salary
continuation payments commence.

(c) Tax Advice. You are encouraged to obtain your own tax advice regarding your
compensation from the Company. You agree that the Company does not have a duty
to design its compensation policies in a manner that minimizes your tax
liabilities, and you will not make any claim against the Company or its Board of
Directors related to tax liabilities arising from your compensation.

7. Interpretation, Amendment and Enforcement: This letter agreement and
Exhibit A constitute the complete agreement between you and the Company, contain
all of the terms of your employment with the Company and supersede any prior
agreements, representations or understandings (whether written, oral or implied)
between you and the Company. This letter agreement may not be amended or
modified, except by an express written agreement signed by both you and a duly
authorized officer of the Company. The terms of this letter agreement and the
resolution of any disputes as to the meaning, effect, performance or validity of
this letter agreement or arising out of, related to, or in any way connected
with, this letter agreement, your employment with the Company or any other
relationship between you and the Company (the “Disputes”) will be governed by
California law, excluding laws relating to conflicts or choice of law. You and
the Company submit to the exclusive personal jurisdiction of the federal and
state courts located in California in connection with any Dispute or any claim
related to any Dispute.

8. Definitions: The following terms have the meaning set forth below wherever
they are used in this letter agreement:

“Cause” means (a) your unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company, (b) your material breach of any agreement between
you and the Company, (c) your material failure to comply with the Company’s
written policies or rules, (d) your conviction of, or your



--------------------------------------------------------------------------------

plea of “guilty” or “no contest” to, a felony under the laws of the United
States or any State, (e) your gross negligence or willful misconduct, (f) your
continuing failure to perform assigned duties after receiving written
notification of the failure from the Company’s Board of Directors or (g) your
failure to cooperate in good faith with a governmental or internal investigation
of the Company or its directors, officers or employees, if the Company has
requested your cooperation.

“Permanent Disability” means that you are unable to perform the essential
functions of your position, with or without reasonable accommodation, for a
period of at least 120 consecutive days because of a physical or mental
impairment.

“Separation” means a “separation from service,” as defined in the regulations
under Section 409A of the Code.

* * * * *

Like all Company employees, you will be required, as a condition of your
employment with the Company, to sign the Company’s standard Proprietary
Information and Inventions Agreement, a copy of which is attached hereto, along
with the consent to run a background check.

Employment with the Company is for no specific period of time. Your employment
with the Company will be “at will,” meaning that either you or the Company may
terminate your employment at any time and for any reason, with or without cause.
Any contrary representations that may have been made to you are superseded by
this letter agreement. This is the full and complete agreement between you and
the Company on this term. Although your job duties, title, compensation and
benefits, as well as the Company’s personnel policies and procedures, may change
from time to time, the “at will” nature of your employment may only be changed
in an express written agreement signed by you and a duly authorized officer of
the Company (other than you).

We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information and Inventions Agreement and returning them to me. This
offer, if not accepted, will expire at the close of business on August 21, 2009.
As required by law, your employment with the Company is contingent upon your
providing legal proof of your identity and authorization to work in the United
States. Your employment is also contingent upon your starting work with the
Company on or before September 14, 2009.

Other than your Units (the terms of which shall be determined by the Company’s
Board of Directors in its sole discretion and evidenced and governed by the
applicable Stock Unit Agreement and the EIP), this letter and all of the
exhibits attached hereto contain all of the terms of your employment with the
Company and supersede any other understandings or agreements, oral or written,
between you and the Company.



--------------------------------------------------------------------------------

We believe there is a tremendous opportunity in your joining Selectica’s team at
this time. We hope that you find the enclosed terms acceptable, and look forward
to the start of your new career with the Company.

 

Sincerely, SELECTICA, INC. /s/ Karen O’Brien

Karen O’Brien

Human Resources

 

 

Agreed and accepted on, August 18, 2009

 

/s/ Todd Spartz

    

9/14/2009

      Signature      Start Date      

Todd A. Spartz

           (Print Name)           

Enclosures:

Proprietary Information and Inventions Agreement

Background Check Consent Form